Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-11-00845-CR

                                      Diego IBARRA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008CR7150A
                       Honorable Lori I. Valenzuela, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 17, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice